Case 19-10461   Doc 11   Filed 03/22/19 Entered 03/22/19 10:33:20   Desc Main
                           Document     Page 1 of 5
Case 19-10461   Doc 11   Filed 03/22/19 Entered 03/22/19 10:33:20   Desc Main
                           Document     Page 2 of 5
Case 19-10461   Doc 11   Filed 03/22/19 Entered 03/22/19 10:33:20   Desc Main
                           Document     Page 3 of 5
Case 19-10461   Doc 11   Filed 03/22/19 Entered 03/22/19 10:33:20   Desc Main
                           Document     Page 4 of 5
Case 19-10461   Doc 11   Filed 03/22/19 Entered 03/22/19 10:33:20   Desc Main
                           Document     Page 5 of 5
